BLD-148                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1097
                                       ___________

                              IN RE: JOSEPH AULISIO,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                          (Related to M.D. Pa. 4-14-cv-00196)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    March 2, 2017

          Before: AMBRO, GREENAWAY, JR. and SCIRICA, Circuit Judges

                              (Opinion filed: May 18, 2017)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Pro se petitioner Joseph Aulisio seeks a writ of mandamus compelling District

Judge Matthew W. Brann to recuse himself from presiding over Aulisio’s civil rights

action. For the reasons set forth below, we will deny Aulisio’s mandamus petition.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Aulisio is a state prisoner who is serving a sentence at the Retreat State

Correctional Institution, Hunlock Creek, Pennsylvania (“SCI-Retreat”). In February

2014, Aulisio brought suit against several SCI-Retreat personnel under 42 U.S.C. § 1983

for alleged violations of his civil rights. The defendants filed a motion to dismiss for

failure to state a claim, which the District Court granted in part and denied in part,

allowing only a portion of Aulisio’s action to proceed. In May 2015, Aulisio filed a

motion for the recusal of Judge Brann. In December 2015, the District Court denied the

motion on the ground that it merely reflected disagreement with the court’s ruling on the

motion to dismiss. Aulisio appealed several matters to this Court (including the recusal

issue), and we dismissed the appeal for lack of appellate jurisdiction. See C.A. No. 15-

4004. We noted specifically that “[t]o the extent that Appellant claims that the District

Court misread his complaint and committed legal error in dismissing several of his

claims, he has not shown that mandamus relief is warranted; he may raise his arguments

in an appeal taken at the appropriate time.” Id.

       In October 2016, Aulisio filed a second motion for recusal. The gravamen of this

motion was that Aulisio had uncovered evidence in discovery that suggested that the

ruling on the motion to dismiss was incorrect. While that motion was pending, Aulisio

filed the instant petition for a writ of mandamus, alleging that Judge Brann is “corrupt”

and “has an agenda” because of his ruling on the motion to dismiss. Aulisio further

alleges that, in ruling on the motion to dismiss, Judge Brann “fabricated claims” to “stack

the deck” against him, “lied,” acted in collusion with the defense attorney according to
                                              2
the “Good Ol’ Boy System,” and “judicially rape[d]” him. 1

       We have the power to issue writs of mandamus under the All Writs Act, which

provides that “[t]he Supreme Court and all courts established by Act of Congress may

issue all writs necessary or appropriate in aid of their respective jurisdictions and

agreeable to the usages and principles of law.” In re Kensington Int’l Ltd., 353 F.3d 211,

219 (3d Cir. 2003) (quoting 28 U.S.C. § 1651(a)). Mandamus, however, is a drastic

remedy that is available only in extraordinary cases. In re Diet Drugs Prods. Liab. Litig.,

418 F.3d 372, 378 (3d Cir. 2005) (citations and internal quotations omitted). A petitioner

seeking the issuance of a writ of mandamus must have no other adequate means to obtain

the desired relief, and must show that the right to issuance of the writ is clear and

indisputable. Id. at 378-79.

       A mandamus petition is a proper means of challenging a district judge’s refusal to

recuse pursuant to 28 U.S.C. § 455. In re Kensington Int’l Ltd., 368 F.3d 289, 300-01

(3d Cir. 2004). Under 28 U.S.C. § 455(a), recusal is required when a “reasonable person,

with knowledge of all the facts, would conclude that the judge’s impartiality might

reasonably be questioned.” Kensington, 368 F.3d at 301 (citation and quotations

omitted). Nonetheless, “[w]e have repeatedly stated that a party’s displeasure with legal

rulings does not form an adequate basis for recusal.” Securacomm Consulting, Inc. v.


1
  On February 1, 2017, the District Court denied the second motion for recusal on the
same basis as it had denied the first motion. The defendants’ motion for summary
judgment is pending in the District Court.

                                              3
Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000) (citations omitted). Moreover, recusal

is not required on the grounds of “highly tenuous speculation.” In re United States, 666
F.2d 690, 694 (1st Cir. 1981).

       Aulisio falls well short of the high bar for obtaining a writ of mandamus.

Aulisio’s petition is rich in accusations, but it is grounded in mere dissatisfaction with the

District Court’s ruling on the motion to dismiss. The “evidence” cited by Aulisio may or

may not be relevant to the ruling on the motion to dismiss or the pending summary

judgment motion, but it does not shine a light upon any alleged judicial bias or

corruption. In short, Aulisio has not shown a clear and indisputable right to issuance of

the writ. He may file a proper appeal of Judge Brann’s legal rulings in due course.

Accordingly, we will deny Aulisio’s petition for a writ of mandamus.




                                              4